ICJ_070_MilitaryParamilitaryActivitiesNicaragua_NIC_USA_1984-05-14_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING MILITARY AND
PARAMILITARY ACTIVITIES IN AND
AGAINST NICARAGUA

(NICARAGUA v. UNITED STATES OF AMERICA)

ORDER OF 14 MAY 1984

1984

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES ACTIVITES MILITAIRES
ET PARAMILITAIRES AU NICARAGUA
ET CONTRE CELUI-CI

(NICARAGUA c. ETATS-UNIS D’AMERIQUE)

ORDONNANCE DU 14 MAI 1984
Official citation :

Military and Paramilitary Activities in and against Nicaragua
(Nicaragua v. United States of America), Order of 14 May 1984,
1 CJ. Reports 1984, p. 209.

Mode officiel de citation :

Activités militaires et paramilitaires au Nicaragua et contre celui-ci
(Nicaragua c. Etats-Unis d'Amérique), ordonnance du 14 mai 1984,
C.IJ. Recueil 1984, p. 209.

 

Sales number 500
Ne de vente :

 

 

 
209

COUR INTERNATIONALE DE JUSTICE

ANNEE 1984 1984
; 14 mai

Rôle général
14 mai 1984 n° 70

AFFAIRE DES ACTIVITÉS MILITAIRES
ET PARAMILITAIRES AU NICARAGUA
ET CONTRE CELUI-CI

(NICARAGUA c. ÉTATS-UNIS D’AMERIQUE)

ORDONNANCE

Le Président de la Cour internationale de Justice,

Vu l’article 48 du Statut de la Cour,
Vu les articles 31 et 44 de son Règlement,

Vu la requête enregistrée au Greffe de la Cour le 9 avril 1984, par laquelle
la République du Nicaragua a introduit une instance contre les Etats-Unis
d'Amérique au sujet d’un différend relatif à la responsabilité encourue du
fait d’activités militaires et paramilitaires au Nicaragua et contre celui-
ci;

Vu l’ordonnance du 10 mai 1984 par laquelle la Cour a indiqué des
mesures conservatoires en attendant sa décision définitive en l’espèce et a
décidé que les pièces écrites porteraient d’abord sur la question de la
compétence de la Cour pour connaître du différend ét sur celle de la
recevabilité de la requête ;

Après s'être renseigné auprès des Parties,
Fixe comme suit la date d’expiration des délais pour le dépôt des pièces

de la procédure écrite relative à la question de la compétence et de la
recevabilité :

Pour le mémoire du Gouvernement de la République du Nicaragua, le
30 juin 1984 ;

Pour le contre-mémoire du Gouvernement des Etats-Unis d'Amérique,
le 17 août 1984 ;

Réserve la suite de la procédure.
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ORD. 14 V 84) 210

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le quatorze mai mil neuf cent quatre-vingt-quatre, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de la République du
Nicaragua et au Gouvernement des Etats-Unis d'Amérique.

Le Président,
(Signé) T. O. ELIAS.

Le Greffier,
(Signé) Santiago TORRES BERNARDEZ.
